 



CONTRACT OF SALE

 

This Contract of Sale (herein, the “Contract”) is made as of this 27th day of
April, 2018 (the “Effective Date”) by Convergent Media Systems Corporation, a
Georgia corporation with an address of 190 Bluegrass Valley Parkway, Alpharetta,
GA 30004 (“Seller”) and Metrolina Alpharetta, LLC, its successors and/or assigns
with an address of 108 Gateway Blvd., Suite 104, Mooresville, NC 28117
(“Buyer”).

 

WHEREAS, Seller is the owner of a parcel of land with buildings and improvements
situate thereon and commonly known as 190 Bluegrass Valley Parkway, Alpharetta,
GA 30004 and designated as Tax Map Number 065-039, and consisting of
approximately 11.63 acres more or less, with an approximately 43,524 square foot
building located thereon in Forsyth County, Georgia and being more particularly
described herein; and

 

WHEREAS, Buyer is interested in buying the above described Property and Seller
is interested in selling said Property on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the Property and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

WITNESSETH

 

1. Property: (a) Seller agrees to sell and convey to Buyer by limited warranty
deed, and Buyer agrees to purchase from Seller all that tract or parcel of land
with buildings and improvements situate thereon and commonly known as 190
Bluegrass Valley Parkway, Alpharetta, GA 30004 and designated as Tax Map Number
065-039, and consisting of approximately 11.63 acres more or less, with an
approximately 43,524 square foot building located thereon in Forsyth County,
Georgia and as more particularly described on Exhibit A attached hereto and made
a part hereof (the “Property”).

 

(b) In addition thereto, Seller shall provide or cause to be provided to Buyer
(or its designee) within three (3) business days of the Closing (as defined in
Section 8(a)) warrants for the option to purchase 100,000 shares of common stock
of Ballantyne Strong Inc. (“BTN”), Seller’s corporate parent company. Such
warrants shall be at the following purchase price:

 

  (i) 25,000 warrants to purchase BTN shares at $10 per share;   (ii) 25,000
warrants to purchase BTN shares at $12 per share;   (iii) 25,000 warrants to
purchase BTN shares at $14 per share; and 25,000 warrants to purchase BTN shares
at $16 per share. Such warrants shall be exercisable within 10 years of the date
of Closing.

 

2. Purchase Price and Deposit: The purchase price shall be the sum of Seven
Million Dollars ($7,000,000.00) (the “Purchase Price”) paid as follows: (a)
within ten (10) business days of the Effective Date of this Contract of Sale
Buyer shall deposit the sum of Twenty Five Thousand Dollars ($25,000.00), with
Fidelity National Title Group (Andrew McGarry, 5565 Glenridge Connector, Suite
300, Atlanta, Georgia 30342, 678-460-2400) (the “Escrow Agent”) as a deposit to
be held in escrow, which shall be credited toward the Purchase Price at Closing
(collectively referred to herein as the “Deposit”) and (b) the balance of the
Purchase Price to be paid by certified check or wire transfer to the Escrow
Agent at Closing.

 

  1 

 

 

3. Due Diligence; Contingencies: Buyers obligation to close this transaction, in
addition to any other conditions contained herein, shall be subject to and
contingent upon the following:

 

(a) Inspection Period. That period of time from the Effective Date through, to
and including the close of business for the Forsyth County Registrar of Deeds
sixty (60) days from the Effective Date shall constitute Buyer’s inspection
period (the “Inspection Period”). During the Inspection Period, Buyer, through
its employees and agents, may enter upon the Property for the purpose of making
such surveys, appraisals, soil tests, environmental, physical, engineering,
feasibility studies and other inspections and investigations as Buyer deems
necessary or appropriate in order to assess the condition of the Property and
the economic feasibility of the transaction. Subject to the provisions of
Paragraph 16 below, Buyer and its authorized agents and employees shall have the
right to enter upon the Property to conduct and complete any reasonable
investigations, inspections, evaluations, studies, tests and measurements as
Buyer deems necessary or advisable. Notwithstanding the foregoing, Buyer shall
not conduct any invasive soil and groundwater or geotechnical testing without
Seller’s prior consent. Such entry shall not be considered a trespass. Said
investigations shall be at the Buyer’s sole expense. Buyer agrees to restore the
Property as reasonably as possible to its condition prior to such entry. Subject
to the provisions of Paragraphs 3, 16 & 17 of this Contract and during the term
of the Inspection Period, Buyer may obtain, at Buyer’s cost, a report of an
investigation of the Property carried out and prepared by a licensed engineer or
geologist or other environmental professional selected by Buyer employing
procedures that a prudent Buyer would employ under the circumstances
(“Environmental Site Assessment”). A copy of the final report for the
Environmental Site Assessment will be delivered by Buyer to Seller. Should Buyer
determine, in its sole discretion, that the Property is unsuitable for Buyer’s
intended use or that the transaction is otherwise not feasible, or for any
reason including, but not limited to, that the Environmental Site Assessment
states that there is more than a low probability that Hazardous Materials are
present on or beneath the surface of the Property or any property in the
immediate proximity to the Property, or that further investigations are
necessary to determine whether Hazardous Materials are present, then Buyer shall
have the right to terminate this Contract by giving written notice of
termination prior to the expiration of the Inspection Period. In the event such
written notice of termination is timely given, then the Deposit shall be
returned to Buyer and the parties hereto shall have no further obligations
hereunder.

 

(b) Seller’s Due Diligence Documents. Within five (5) days of the Effective Date
of this Contract, Seller shall provide to Buyer, at no cost, any and all
documents, maps, reports, surveys, investigations, environmental assessments,
tests, notices, plans, title policies, agreements, leases, warranties,
appraisals, condition reports, inspection reports and any other materials in its
possession or control relating to the Property. Any information provided to
Buyer or obtained by Buyer with respect to the Property shall be subject to the
provisions of Paragraph 17 below.

 

  2 

 

 

(c) Casualty. If the Property is not in substantially the same condition at
Closing as of the Effective Date, reasonable wear and tear excepted, then Buyer
shall have the right, exercisable by written notice to Seller, to either (i)
terminate this Contract and receive a return of the Deposit or (ii) proceed to
Closing whereupon Buyer shall be entitled to receive, in addition to the
Property, any of the Seller’s insurance proceeds payable on account of the
damage or destruction applicable to the Property.

 

(d) Lease Agreement. The execution of a lease agreement by BTN in the form
attached as Exhibit B (the “Lease Agreement”).

 

In the event that any of the above contingencies are not met at or prior to
Closing, then Buyer shall have the right, exercisable by delivering written
notice to Seller, to cancel this Contract and receive a full refund of the
Deposit, in which case the parties hereto shall have no further obligations
hereunder. The above contingencies are for the benefit of Buyer and Buyer may,
in its sole and absolute discretion, waive any one or all of the above
contingencies and close this transaction notwithstanding that the waived
contingency has not been satisfied.

 

4. Survey: Buyer may, at any time after the Effective Date, cause a survey (the
“Survey”) of the Property, acceptable in form to Buyer, to be made at Buyer’s
expense by a registered Georgia land surveyor. Buyer shall cause such Survey to
be made prior to Closing. The legal description in Seller’s deed shall be based
on the Survey.

 

5. Title: During the Inspection Period, Buyer, at its expense, shall conduct an
examination of the title to the Property. Such examination shall show that the
Seller is vested with fee simple marketable title to the Property. The title
insurance binder will have no exceptions other than property taxes not yet due
and payable and right of ways or easements of record or apparent upon a
reasonable inspection of the Property, so long as said rights of way or
easements do not prevent or hinder the Buyer’s intended use of the Property (the
“Permitted Exceptions”). If, however, the title examination reveals objections
to the title, other than the Permitted Exceptions, then Buyer shall deliver
written notice to Seller with the title commitment setting forth the objections
to title, not later than the expiration of the Inspection Period. Seller shall
have the right, but not the obligation, to cure the title objections and if
Seller fails to cure such objections within fourteen (14) days, then Buyer shall
have the right, as its sole remedy, exercisable by written notice to Seller,
notwithstanding that the Inspection Period may have expired, to (i) cancel this
Contract and have the Deposit refunded or (ii) elect to close and receive the
deed required herein from Seller subject to such title objections.

 

6. Mutual Cooperation: Seller acknowledges that Buyer shall have the right,
exercisable by written notice to Seller within thirty (30) days following the
Effective Date, to accomplish a like-kind exchange in connection with this
transaction. Seller and Buyer agree to execute any necessary documents and
cooperate with each other, at no cost to Seller, in the execution of the
like-kind exchange documents, if any, involved in this transaction.

 

7. Not Applicable.

 

  3 

 

 

8. Closing:

 

(a) Closing Date. The closing (the “Closing”) shall take place through the
offices of the Escrow Agent at a mutually convenient time and date as agreed by
the parties hereto, not later than thirty (30) days after the expiration of the
Inspection Period (the “Closing Date”).

 

(b) Seller’s Deliveries. Seller shall deliver to Buyer on the Closing Date the
following documents prepared by Seller’s counsel, in a form satisfactory to
Seller’s counsel, Buyer’s counsel and the Escrow Agent: (i) a limited warranty
deed in the form commonly used for real estate closings in Forsyth County,
Georgia; (ii) an owner’s affidavit on the Escrow Agent’s form attesting to the
absence of mechanic’s or materialmen’s liens, boundary line disputes,
proceedings involving Seller which may affect title to the Property, and parties
in possession other than Seller; (iii) a Foreign Investment and Real Property
Tax Act (“FIRPTA”) affidavit; (iv) an affidavit of Seller’s state of
organization and good standing; (v) a closing settlement statement; (vi)
transfer of any and all manufacturer and installation warranties for any
improvements on the Property including, but not limited to, roof warranties and
HVAC warranties; (vii) a bill of sale for any personal property located upon the
Property; (viii) the fully executed Lease Agreement as set forth in Section 3(d)
above; and (ix) such other instruments and documents as Buyer’s counsel or
Escrow Agent may reasonably request for the purpose of confirming proper and
lawful execution and delivery of closing documents and conveyance of the
Property to Buyer in accordance with this Contract and applicable provisions of
Georgia law. In addition, Seller shall deliver to Buyer, or its designee, on the
Closing Date the fully executed warrants set forth in Section 1 herein above.

 

(c) Buyer’s Deliveries. Buyer shall deliver to Seller on the Closing Date all of
the following: (i) an affidavit of Buyer’s state of organization and good
standing; (ii) a closing settlement statement; (iii) the balance of the Purchase
Price as set forth in Section 2; (iv) the fully executed Lease Agreement as set
forth in Section 3(d) above; and (v) such other instruments and documents as
Seller’s counsel or Escrow Agent may reasonably request for the purpose of
confirming proper and lawful execution and delivery of closing documents and
conveyance of the Property to Buyer in accordance with this Contract and
applicable provisions of Georgia law.

 

(d) Possession. Possession of the Property, subject to the Lease Agreement,
shall pass to Buyer at the Closing Date.

 

9. Costs and Expenses:

 

(a) Seller’s Costs. Seller shall furnish and pay the expense of preparation of
the Deed, any documentary or transfer tax stamps, all costs associated with
providing fee simple marketable title to the Property and the fees and costs of
Seller’s own attorney.

 

(b) Buyer’s Costs. Buyer shall pay the expense of filing the Deed, the cost of
the survey, the title insurance premium and the costs of Buyer’s own attorney.

 

  4 

 

 

(c) Shared Costs. Seller shall provide to Buyer the most recent real property
tax bill for the Property. Property taxes for the year in which the closing
occurs, rents, insurance, utilities and other items shall be prorated on a
calendar year basis as of the date of closing. Each party shall pay one-half
(1/2) of the fee of the Escrow Agent. Any other fees or charges shall be
allocated in accordance with the laws of the State of Georgia and the customary
practice in Forsyth County.

 

10. Seller’s Representations and Warranties. Seller hereby makes the following
representations and warranties to Buyer:

 

(a) To the best of Seller’s actual knowledge, without investigation, Seller has
good and marketable fee simple title to the Property, subject only to the
Permitted Exceptions.

 

(b) To the best of Seller’s actual knowledge, there are no pending, threatened
or contemplated condemnation actions involving any portion of the Property and
Seller has received no notice of any such action, except as noted in Section
14(b) below.

 

(c) From the execution of this Contract until the Closing, Seller shall (i)
maintain the Property in substantially the same condition as presently exists,
reasonable wear and tear excepted, except as otherwise provided in this
Contract, and (ii) refrain from entering into any contract or agreement
affecting the Property or the title thereto which would extend beyond the
Closing, without the prior written consent of Buyer which may be withheld in
Buyer’s sole discretion.

 

(d) Seller is not a ‘foreign person’ which would subject Buyer to the
withholding tax provisions of Section 1445 of the Internal Revenue Code of 1986,
as amended, and, at Closing, under regulations promulgated pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

 

(e) There are no leases, licenses, contracts or agreements of any kind
whatsoever affecting the Property except for (i) the Permitted Exceptions, (ii)
ordinary service contracts entered into in the ordinary course of business, and
(iii) certain “desk agreements”, for use of offices within the Property.

 

(f) To the best of Seller’s actual knowledge, there is no condition at, on,
under or related to the Property presently or potentially posing a significant
hazard to human health or the environment, whether or not in compliance with
law, and Seller has not engaged in any production, use, treatment, storage,
transportation or disposal of any Hazardous Materials (as hereinafter defined)
on the Property, nor has there been any release or threatened release of any
Hazardous Materials, pollutant or contaminant into, upon or over the Property or
any property adjacent thereto or into or upon ground or surface water at the
Property or any property adjacent thereto.

 

(g) Except for de minimis amounts of Hazardous Materials customarily used in
connection with the operation of the Property, Seller has not stored any
Hazardous Materials on the Property or in any underground or above ground tanks,
pits or surface impoundments and Seller has not used, placed or stored any
polychlorinated biphenol-containing or asbestos-containing materials on the
Property or incorporated such materials into any buildings or interior
improvements or equipment on the Property.

 

  5 

 

 

“Hazardous Material” means any substance:

 

(1) the presence of which requires investigation or remediation under any
federal, state or local statute, regulation, ordinance, order, action, policy,
or common law; or

 

(2) which is or prior to closing becomes defined as a “hazardous substance”,
pollutant, or contaminant under any federal, state, or local statute,
regulation, rule or ordinance or any amendment to any thereof including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. §9601 et seq.) and/or the Resource Conservation and Recovery Act
(42 U.S.C. §6901 et seq.); or

 

(3) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, or
instrumentality of the United States, the State of North Carolina or any
political subdivision thereof; or

 

(4) the presence of which on the Property causes or threatens to cause a
nuisance upon the Property or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the Property; or

 

(5) which contains, without limitation, gasoline, diesel fuel, or other
petroleum hydrocarbons, polychlorinated biphenols (“PCBs”), asbestos, urea
formaldehyde foam insulation, or radon gas.

 

(h) Seller has provided to Buyer copies of all notices, or communications of any
type which Seller has received concerning the actual or potential presence of
Hazardous Materials on the Property, and copies of all reports or investigations
in the possession or control of Seller concerning the actual or potential
presence of hazardous substances or any Hazardous Materials on the Property.
Seller agrees to immediately provide to Buyer copies of all such aforementioned
notices and communications received prior to closing; and

 

(i) The real property taxes are paid through the current tax year. The Property
is not, and has not been for the past five tax years, subject to any tax
exemptions, deductions, rebates or other favorable tax treatment. There will not
be any recapture or recovery of property taxes imposed with respect to periods
prior to the Closing (including without limitation rollback taxes), or the
imposition of any penalties by reason of any preferential assessment against the
Property or any portion thereof.

 

(j) The Property has direct insurable access to publicly-dedicated
rights-of-way, without the necessity of any private easements over or across the
property of third parties.

 

  6 

 



 

Seller will take any and all such actions as will cause all of the foregoing
representations and warranties to be true and correct as of closing and will so
certify to Buyer in writing at closing. All of the representations and
warranties made by Seller in this Contract, including but not limited to those
set forth in this Section, shall be deemed material conditions of the
consummation of the transaction contemplated by this Contract and shall survive
Closing.

 

11. Intentionally Deleted.

 

12. Remedies on Default; Treatment of Deposit. In the event that Seller defaults
in the performance of any of Seller’s obligations, or breaches any of Seller’s
representations, warranties or covenants under this Contract, Buyer shall have
the right of specific performance against Seller, in addition to any and all
other remedies provided in this Contract of Sale or by law or in equity;
provided, in the event of any action for monetary damages against Seller, in no
event shall Buyer be entitled to any damages in excess of Fifty Thousand and
No/100 Dollars ($50,000.00) in the aggregate. In the event that Buyer defaults
in the performance of any of its obligations under this Contract, Seller shall
have, as its sole and exclusive remedy hereunder, the right to retain the
Deposit as full liquidated damages for such default.

 

13. Brokerage. Each party hereto represents to the other that it has not
discussed the transactions contemplated in this Contract with any real estate
broker, agent or salesman so as to create any legal right or entitlement to
claim a real estate commission or similar fee with respect to the conveyance of
the Property. Buyer and Seller hereby indemnify each other against, and agree to
hold each other harmless from, any and all claims, loss, liability, cost, and
expenses (including reasonable attorney’s fees) for a real estate brokerage
commission or similar fee or compensation arising out of or in any way connected
with any claimed dealings with the indemnitor and relating to this Contract or
the conveyance of the Property. The foregoing indemnities shall survive the
termination or consummation of this Contract.

 

14. Condemnation.

 

(a) Eminent Domain. In the event of any taking of all or any part of the
Property by eminent domain proceedings, or the commencement of such proceedings
prior to Closing, then Buyer shall have the right, exercisable by written notice
to Seller, to terminate this Contract, whereupon Seller shall promptly refund to
Buyer the Deposit and, except as expressly provided to the contrary herein,
Seller and Buyer shall have no further rights, obligations or duties hereunder.
If Buyer does not terminate this Contract, then they will proceed to close, with
an assignment by Seller of all of Seller’s right, title and interest in and to
any and all such awards and proceeds. Seller shall notify Buyer in writing of
any eminent domain proceedings affecting the Property within two (2) days after
Seller learns of such proceedings.

 

(b) Condemnation Letter. Notwithstanding the foregoing, the parties acknowledge
and agree that condemnation proceedings have been commenced pursuant to that
letter from the Forsyth County Department of Engineering dated March 2, 2018,
for the Ronald Reagan Boulevard Extension County Project #PEN12 (the
“Condemnation Letter”) for which Forsyth County has offered to provide just
compensation for any such condemnation. Buyer hereby acknowledges receipt of the
Condemnation Letter, consents to such condemnation proceedings, and waives any
rights of termination granted to Buyer under Section 14(a). If the condemnation
proceedings take place prior to Closing, (i) Seller shall assign any and all
right, title and interest in and to any and all such awards and proceeds
received pursuant to such condemnation proceedings to Buyer, and (ii) the legal
description of the Property shall be adjusted accordingly. If the condemnation
proceedings take place after the Closing, Buyer shall receive any and all right,
title and interest in and to any and all such awards and proceeds received
pursuant to such condemnation proceedings as owner of the Property.

 



  7 

 

 

15. Notices. Any notices, requests, or other communications required or
permitted to be given hereunder shall be in writing and shall be either (i)
delivered by hand, (ii) mailed by United States registered mail, return receipt
requested, postage prepaid, (iii) sent by a reputable, national overnight
delivery service (e.g. , Federal Express, Airborne, etc.) or (iv) sent by
facsimile (with the original being sent by one of the other permitted means or
by regular United States mail) and addressed to each party at the applicable
address set forth herein. Any such notice, request, or other communication shall
be considered given or delivered, as the case may be, on the date of hand
delivery (if delivered by hand), on the third (3rd) day following deposit in the
United States mail (if sent by United States registered mail), on the next
business day following deposit with an overnight delivery service with
instructions to deliver on the next day or on the next business day (if sent by
overnight delivery service), or on the day sent by facsimile (if sent by
facsimile, provided the original is sent by one of the other permitted means as
provided in this Paragraph or by regular United States mail). By giving at least
ten (10) days prior written notice thereof, any party hereto may, from time to
time and at any time, change its mailing address hereunder.

 

Buyer: Metrolina Alpharetta, LLC   108 Gateway Blvd., Suite 104   Mooresville,
NC 28117   Attention: Joe Jackson     with a copy to: The Cassarino Law Firm  
445 S. Main Street, Suite 400   Davidson, North Carolina 28036   Attention: Ben
J. Cassarino, Jr., Esq.     Seller: Convergent Media Systems Corporation   190
Bluegrass Valley Parkway   Alpharetta, Georgia 30005   Attention: Kyle Cerminera
    with a copy to: Thompson Hine LLP   3900 Key Center, 127 Public Square  
Cleveland, Ohio 44114   Attention: Thomas Coyne, Esq.

 

  8 

 



 

16. Notice of Entry. Notwithstanding anything to the contrary in this Contract,
Buyer agrees to provide not less than twenty-four (24) hours’ notice of any
on-site inspections to Seller before entering the Property. The results of any
inspections performed by or on behalf of Buyer shall be deemed Confidential
Information and subject to the confidentially obligations set forth below. Such
results shall be provided to Seller and Seller shall determine, in Seller’s sole
discretion, which results require disclosure to any government agency and shall
conduct any required communication with any government agency. The foregoing
does not apply to any obligations of any third parties, consultants or engineers
to report any conditions to any governmental agencies.

 

17. Confidentiality. Seller may furnish Buyer with confidential or proprietary
information pursuant to this Contract, which information may include, but is not
limited to, information about the condition of the Property, results of tests,
inspections or sampling of the Property by or on behalf of Seller, Buyer or
third parties (collectively, “Confidential Information”). Buyer agrees to (a)
hold the Confidential Information in trust and confidence; (b) use the
Confidential Information only in furtherance of the performance of Buyer’s
obligations under this Contract; (c) not disclose the Confidential Information
to anyone other than Buyer’s employees, consultants or agents to whom disclosure
is necessary in order to fulfill Buyer’s obligations under this Contract; and
(d) use reasonable efforts to prevent the disclosure of the Confidential
Information. Buyer agrees to return to Seller all Confidential Information
immediately upon request if Buyer elects not to purchase the Property. Buyer
shall cause any employee to whom disclosure of Confidential Information is made
to comply with these confidentiality terms both during and after employment.

 

18. Miscellaneous.

 

(a) Entire Contract. This Contract constitutes the entire agreement between the
parties hereto with respect to the transaction contemplated herein; and it is
understood and agreed that all undertakings, negotiations, representations,
promises, inducements and agreements heretofore had between these parties are
merged herein, including without limitation, the terms of the Letter of Intent,
if any. This Contract may not be changed orally, but only by an agreement in
writing signed by both Buyer and Seller; and no waiver of any of the provisions
in this Contract shall be valid unless in writing and signed by the party
against whom such waiver is sought to be enforced.

 

(b) Successors and Assigns. The provisions of this Contract shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
heirs and permitted successors and assigns.

 

(c) Presumption. No presumption shall be created in favor of or against Seller
or Buyer with respect to the interpretation of any term or provision of this
Contract due to the fact that this Contract was prepared by or on behalf of one
of said parties.

 



  9 

 

 

(d) Interpretation. Words of any gender used in this Contract shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural and vice versa, unless the context requires
otherwise. When anything is described or has been described or referred to
generally is associated with that description (whether or not following the word
“including”), the examples or components shall be deemed illustrative only and
shall not be construed as limiting the generality of the description or
reverence in any way.

 

(e) Captions. The captions used in connection with the paragraphs of this
Contract are for reference and convenience only and shall not be deemed to
construe or limit the meaning of the language contained in this Contract or be
used in interpreting the terms and provisions of this Contract.

 

(f) Counterparts. This Contract may be executed in two or more counterparts and
shall be deemed to have become effective only when one or more of such
counterparts shall have been signed by or on behalf of each of the parties
hereto (although it shall not be necessary that any single counterpart be signed
by or on behalf of each of the parties hereto, and all such counterparts shall
be deemed to constitute but one and the same instrument), and shall have been
delivered by each of the parties to the other. The execution of this Contract by
facsimile or other electronic form (e.g., PDF) of signature shall be binding and
enforceable as an original; provided, that any party delivering a facsimile or
electronic document shall, upon the request of the other party, thereafter
execute and deliver to the other party an identical original instrument, as soon
as reasonably possible thereafter.

 

(g) Severability. If any provision of this Contract is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Contract shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Contract; and the remaining provisions of this Contract shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Contract.

 

(h) Governing Law. This Contract is intended to be performed in the State of
Georgia and shall be construed and enforced in accordance with the laws of
Georgia.

 

(i) Binding Effect. Each party hereto represents and warrants to the other party
that the execution of this Contract and any other documents required or
necessary to be executed pursuant to the provisions hereof are valid, binding
obligations and are enforceable in accordance with their terms.

 

(j) Assignment. Buyer may freely assign this Contract without obtaining any
consent from Seller so long as the assignor assumes all of Buyers obligations
hereunder, and Buyer may otherwise assign this Contract upon the prior written
consent of Seller, which consent shall not be unreasonably withheld.

 

  10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
and delivered by persons duly empowered to bind the parties to perform their
respective obligations hereunder as of the day and year first above written.

 

  BUYER:   Metrolina Alpharetta, LLC         By: /s/ R. Joseph Jackson   R.
Joseph Jackson, Member/Manager         SELLER:   Convergent Media Systems
Corporation         By: /s/ D. Kyle Cerminara

 

  11 

 

 

EXHIBIT A

 

Legal Description

 

All that tract or parcel of land lying and being in Land Lots 839, 890 & 891,
2nd District, 1st Section, Forsyth County, Georgia, and being more particularly
described as follows:

 

To find the point of beginning, commence at the southwest corner of Land Lot
890; thence along the westerly line of Land Lot 890, N 01°09’49” E a distance of
552.21 feet to a point; thence S 65°57’30” W a distance of 160.11 feet to an
iron pin found and the POINT OF BEGINNING; thence S 80°42’55” W a distance of
299.38 feet to an iron pin found on the northeasterly right of way of Bluegrass
Valley Parkway (right of way varies); thence along said right of way along a
curve to the left, following the curvature thereof for an arc distance of 114.81
feet, said curve having a radius of 66.00 feet and being subtended by a chord of
N 39°13’57” W 100.87 feet to an iron pin found; thence leaving said right of way
N 00°45’13” E a distance of 682.90 feet to an iron pin found; thence S 74°34’10”
E a distance of 387.04 feet to a 1 inch open top pipe found; thence N 53°07’57”
E a distance of 230.56 feet to an iron pin found; thence S 61°56’45” E a
distance of 68.84 feet to an iron pin found; thence N 69°36’55” E a distance of
236.28 feet to an iron pin found; thence S 03°04’24” E a distance of 135.87 feet
to an iron pin found; thence S 14°17’50” W a distance of 292.83 feet to an iron
pin found; thence S 03°26’58” W a distance of 194.77 feet to an iron pin found;
thence S 80°30’22” W a distance of 0.14 feet to a point; thence S 65°57’30” W a
distance of 291.71 feet to the POINT OF BEGINNING. Said tract contains 11.933
acres.

 

 A-1 

 

 

EXHIBIT B

 

Form of Lease Agreement

 

(See attached)

 

 1 

 

 